DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 – Fig. 2 in the reply filed on 11/18/22 without traverse is acknowledged.  Claims 7, 11, 15-17, 20-22, 24, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 23, the recitation, “a coil type heater” is indefinite as there is no way to determine what features, characteristics, or properties makes a heater a coil “type”.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 18-19, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantini (US 2001/0050096).
	In regard to claim 1, Constantini teaches a fluid supply apparatus (see whole disclosure) comprising: a supply line (from 1 to 37) through which a fluid to be supplied to a chamber (37 “process chamber”) flows; at least one bypass line (line with 41) which branches off from a first branch portion (location of division before 24, 25) of the supply line (from 1 to 37) and is connected to a second branch portion (location just after 68) of the supply line (from 1 to 37); and a heater (41) configured to heat the fluid flowing through the bypass line (line with 41).  
	In regard to claim 2, Constantini teaches a thermometer (at least 75, 34) configured to measure a temperature of the fluid flowing through the supply line (from 1 to 37).
	In regard to claim 3, Constantini teaches that the thermometer (75, 34) includes a first measurement unit (75) configured to measure a temperature of the fluid flowing toward the first branch portion (location of division before 24, 25).  
	In regard to claim 4, Constantini teaches that the thermometer (75, 34) includes a second measurement unit (34) configured to measure a temperature of the fluid flowing from the second branch portion (location just after 68, 67) toward the chamber (37).  
	In regard to claim 5, Constantini teaches that the first branch portion (location of division before 24, 25) includes a path switch (24, 25) configured to switch a flow path of the fluid such that the fluid selectively flows in the supply line (from 1 to 37) or the bypass line (line with 41).  
	In regard to claim 6, Constantini teaches that the path switch (24, 25) includes: a supply valve (25) configured to open or close the supply line (from 1 to 37); and a bypass valve (24) configured to open or close the bypass line (line with 41).  
	In regard to claim 8, Constantini teaches a controller (controller, para. 47) configured to control the path switch (24, 25).  
	In regard to claims 18-19, Constantini teaches a backflow preventer (68) configured to prevent a backflow of the fluid flowing through the bypass line (line with 41); the backflow preventer includes a check valve (68).
 	In regard to claims 26-27, Constantini teaches that the fluid includes a supercritical carbon dioxide (para. 9, 76, 85).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantini (US 2001/0050096) in view of either of Sasaki (JP 2011-202685).
	Constantini teaches most of the claim limitations, but does not appear to teach that the heater is a coil heater spirally wound along a circumference of the bypass line.  However, Sasaki may be relied upon to show that such heaters are well known in the art.  Sasaki teaches a coil heater (15) spirally wound along a circumference of a bypass line (see figure 3).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the heater of Constantini to be a coil heater spirally wound along a circumference of the bypass line for the purpose of providing effective and uniform heating of the fluid with heater.

Claim(s) 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantini (US 2001/0050096) in view of either of Iwasaki (US 2006/0219360).
	Constantini teaches most of the claim limitations but does not explicitly teach that the controller (controller) controls the path switch (24, 25) to open the supply line and close the bypass line when a first temperature measurement value of the first measurement unit is greater than or equal to a preset first set value; and controls the path switch to close the supply line and open the bypass line when the first temperature measurement value is less than the first set value; the controller compares a second temperature measurement value of the fluid measured by the second measurement unit having a preset second set value to adjust a heating temperature of the heater; the first set value of a temperature is set to be greater than the second set value; when the second temperature measurement value is less than the preset second set value, the controller controls a heating temperature of the heater to be further increased as claimed.  However, Iwasaki teaches it is well known to measure temperature (52) at an outlet of a heater (40) and send that information to a temperature controller (54) and control the heating to a heater (40) based upon the measured temperature.  Further, based on the teachings of Constantini, showing measurement of temperature before the bypass, it is clear that measuring the temperature before the bypass would permit the controller to save energy by only using the bypass heater when the fluid was insufficiently warm.  Further, official notice is taken that it is ordinary and routine to employ several preset values to determine the need for heating.  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Constantini with a controller (controller) that controls the path switch (24, 25) to open the supply line and close the bypass line when a first temperature measurement value of the first measurement unit is greater than or equal to a preset first set value; and controls the path switch to close the supply line and open the bypass line when the first temperature measurement value is less than the first set value; the controller compares a second temperature measurement value of the fluid measured by the second measurement unit having a preset second set value to adjust a heating temperature of the heater; the first set value of a temperature is set to be greater than the second set value; when the second temperature measurement value is less than the preset second set value, the controller controls a heating temperature of the heater to be further increased for the purpose of automatically ensuring that the heater is only used as needed to save energy and to ensure that the fluid is properly heated to desired temperatures for use in the process chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 29, 2022